t c memo united_states tax_court alonzo bradley and emma j bradley petitioners v commissioner of internal revenue respondent docket no filed date alonzo bradley and emma j bradley pro sese david e whitcomb for respondent memorandum opinion dean special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an addition_to_tax under sec_6651 in the amount of dollar_figure the issues for decision are whether petitioners may deduct vehicle expenses as unreimbursed employee business_expenses in excess of the amount allowed by respondent whether petitioners may deduct uniform expenses as unreimbursed employee business_expenses whether petitioners are entitled to a charitable_contribution_deduction in excess of the amount allowed by respondent and whether petitioners are liable for the sec_6651 addition_to_tax for failure_to_file timely their federal_income_tax return some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners alonzo and emma j bradley are husband and wife they resided in league city texas at the time their petition in this case was filed background during the taxable_year petitioner alonzo bradley was employed as a software engineer for paramax systems corporation paramax an affiliate of unisys corporation in houston texas mr bradley's office at paramax was located pincite gemini paramax required mr bradley to use his own car to travel frequently between his office pincite gemini and another facility located at the johnson space center during paramax had in effect a policy that would have allowed mr bradley to be reimbursed for all of his travel between the two locations at the rate of cents per mile mr bradley however did not file a claim for reimbursement with paramax and was not reimbursed for any of his travel between the two locations instead he claimed a dollar_figure deduction for unreimbursed employee business_expenses on schedule a and form_2106 employee business_expenses attached to petitioners' form_1040 mr bradley calculated the deduction by taking the product of his actual vehicle expenses for and the business_use_percentage of his automobile the deduction was calculated as follows expenses gasoline oil repairs vehicle insurance etc lease payments on a infiniti model q45 total multiplied by business_use_percentage vehicle expense claimed dollar_figure big_number big_number big_number 1business use percentage big_number business use miles big_number total miles during the first months of petitioner emma bradley was employed as a nurse at friendswood medical arts friendswood in friendswood texas friendswood did not require mrs bradley to travel as part of her duties during the last months of mrs bradley was employed as a nurse at gastroenterology consultants gastroenterology in houston texas mrs bradley was required to use her own car to travel between offices as part of her duties at gastroenterology and she was compensated for such travel at the rate of cents per mile however mrs bradley also claimed a dollar_figure deduction for her vehicle expenses as an unreimbursed employee_business_expense on schedule a and form_2106 employee business_expenses attached to petitioners' form_1040 mrs bradley calculated the deduction by taking the product of her actual vehicle expenses for and the business_use_percentage of her automobile the deduction was calculated as follows expenses gasoline oil repairs vehicle insurance etc depreciation expense total multiplied by business_use_percentage vehicle expense claimed dollar_figure big_number big_number big_number 1business use percentage big_number business use miles big_number total miles mrs bradley also claimed a dollar_figure deduction for the cost and maintenance of uniforms as an unreimbursed employee_business_expense on schedule a and form_2106 attached to petitioners' form_1040 finally petitioners also claimed a dollar_figure deduction for charitable_contributions on schedule a petitioners presented receipts or canceled checks for only dollar_figure of this amount respondent determined that petitioners could deduct only dollar_figure of their claimed vehicle expenses the remaining expenses were not deductible because petitioners could have been or actually were reimbursed for such expenses alternatively respondent determined that such expenses were not substantiated respondent disallowed the deduction for the cost and maintenance of uniforms as not being an ordinary and necessary business_expense respondent disallowed all but dollar_figure of petitioners' charitable_contribution_deduction for lack of substantiation finally respondent determined that because petitioners did not file their federal_income_tax return until date they were liable for the late filing addition_to_tax under sec_6651 discussion respondent's determinations are presumed correct and petitioners bear the burden of proving otherwise rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deduction claimed rule a 292_us_435 welch v helvering supra pincite this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir employee business_expenses a vehicle expenses petitioners claim deductions for their vehicle expenses as unreimbursed employee business_expenses sec_162 allows a deduction for all ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business however petitioners are not entitled to deduct expenses under sec_162 for which they have been or could have been reimbursed 788_f2d_1406 9th cir deduction not allowable to the extent that the employee is entitled to reimbursement from the employer affg tcmemo_1984_533 79_tc_1 same 56_tc_936 same affd without published opinion 456_f2d_1335 2d cir in order to deduct unreimbursed vehicle expenses petitioners must also substantiate the expenses in accordance with the provisions of sec_274 sec_274 provides that no deduction is allowable with respect to listed_property as defined in sec_280f unless the deductions are substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder included in the definition of listed_property in sec_280f is any passenger_automobile sec_280f to substantiate a deduction attributable to listed_property a taxpayer must maintain adequate_records or present corroborative evidence to show the amount of the expense the time and place of use of the listed_property and the business_purpose for the use sec_1_274-5t temporary income_tax regs fed reg date in order to substantiate a deduction by means of adequate_records a taxpayer must maintain a diary a log or a similar record and documentary_evidence that in combination are sufficient to establish each element of each expenditure or use sec_1_274-5t temporary income_tax regs fed reg date to be adequate a record must generally be written each element of an expenditure or use that must be substantiated should be recorded at or near the time of that expenditure or use sec_1_274-5t temporary income_tax regs fed reg date thus under sec_274 no deduction may be allowed for expenses_incurred for use of a passenger_automobile on the basis of any approximation or the unsupported testimony of the taxpayer golden v commissioner tcmemo_1993_602 the prerequisites to deductibility of vehicle expenses_incurred by an employee therefore are first that the expenses be nonreimbursable outlays and second that the expenses be substantiated in accordance with the requirements of sec_274 for the taxable_year mr bradley claimed a deduction for actual vehicle expenses of dollar_figure he could have been reimbursed by his employer in the amount of dollar_figure big_number business miles multiplied by cents per mile thus any vehicle expenses in excess of dollar_figure are nonreimbursable and potentially deductible however mr bradley substantiated the amount of his vehicle expenses by presenting invoices and canceled checks only in the amount of dollar_figure assuming arguendo that mr bradley could substantiate the time place and business_purpose for each use of his car only dollar_figure dollar_figure amount substantiated less dollar_figure of reimbursable expenses of his vehicle expenses would be deductible register v commissioner tcmemo_1988_390 deduction allowed only to the extent the taxpayer can substantiate expenses in excess of the amount for which he was reimbursed mrs bradley claimed a deduction for actual vehicle expenses in of dollar_figure she was reimbursed by her employer in the amount of dollar_figure big_number business miles multiplied by cents per mile thus any vehicle expenses in excess of dollar_figure are nonreimbursable and potentially deductible however mrs bradley substantiated the amount of her vehicle expenses by presenting invoices and canceled checks only in the amount of dollar_figure even if mrs bradley could substantiate the time place and business_purpose for each use of her car no portion of her vehicle expenses would be deductible id petitioners have therefore established entitlement to a deduction for vehicle expenses in the amount of dollar_figure which is less than the dollar_figure deduction allowed by respondent because they have failed to prove that the determination is erroneous we sustain respondent on this issue b uniform expenses the expense of uniforms is deductible under sec_162 if the uniforms are of a type specifically required as a condition_of_employment the uniforms are not adaptable to general usage as ordinary clothing and the uniforms are not so worn 30_tc_757 mrs bradley was required to purchase uniforms while she worked as a nurse at gastroenterology however petitioners have offered no evidence as to whether the uniforms were adaptable to general usage as ordinary clothing thus respondent's disallowance of the entire dollar_figure claimed for uniform expenses is sustained charitable_contributions sec_170 allows a taxpayer to deduct a charitable_contribution only if verified under regulations prescribed by the secretary sec_170 the regulations provide specific record-keeping requirements with respect to each charitable_contribution of money in a taxable_year beginning after date a taxpayer is required to maintain one of the following a canceled check a receipt or letter from the donee indicating the name of the donee the date of the contribution and the amount of the contribution or any other reliable written record showing the name of the donee the date of the contribution and the amount of the contribution sec_1_170a-13 income_tax regs petitioners attended but were not members of brentwood baptist church brentwood in houston texas of the dollar_figure deduction for charitable_contributions claimed on their return dollar_figure was for contributions to brentwood petitioners did not substantiate their contributions to brentwood with canceled checks or a receipt from the church instead petitioners supported their contributions to brentwood with a printout of a computer spreadsheet the spreadsheet indicates that petitioners attended every sunday service during depositing cash in amounts ranging from dollar_figure to dollar_figure in the collection plate mr bradley stated that he would update the spreadsheet within a day or two of each contribution brentwood records contributions from its members by supplying envelopes coded with membership numbers to be used by members when making their weekly offerings nonmembers can also use the envelope system to ensure that brentwood has a record of their contributions upon entering the church congregants are given a worship bulletin and asked by an usher if they would like an envelope the ushers who pass the collection plate also carry envelopes which are readily visible the congregation is reminded through the sunday bulletins pulpit announcements and the monthly membership newsletter to use contribution envelopes or to retain their canceled checks to receive credit for their contributions petitioners did not present canceled checks or receipts from brentwood and relied on the written records method of substantiation instead the reliability of the records is a factual determination made on the basis of all relevant facts and circumstances sec_1_170a-13 income_tax regs the burden_of_proof is on the donor to establish the reliability of the written records id on this record we conclude that petitioners have failed to prove that they maintained reliable written records for the dollar_figure deduction for charitable_contributions to brentwood the cases cited by petitioners are inapposite in vieselmeyer v commissioner tcmemo_1978_315 the taxpayers established entitlement to a charitable_contribution_deduction based on notations recorded on a desk calendar however the taxable_year involved there was well before the effective date of sec_1_170a-13 income_tax regs in burns v commissioner tcmemo_1988_536 the taxpayer established entitlement to a charitable_contribution_deduction based on notations recorded on a kitchen calendar however although the taxable_year involved was the commissioner did not raise the issue of compliance with the requirements of sec_1 170a- a income_tax regs consequently we declined to rule on whether the calendar notations constituted reliable written records sec_6651 addition_to_tax for failure_to_file timely sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file 2in the notice_of_deficiency respondent disallowed for lack of substantiation all but dollar_figure of the dollar_figure that petitioners claimed as a charitable_contribution_deduction however on brief and at trial respondent's argument is limited to the dollar_figure deduction for charitable_contributions to brentwood accordingly we conclude that respondent has conceded the deduction in the amount of dollar_figure see 91_tc_524 ndollar_figure not to exceed percent the flush language of sec_6651 provides that in case of failure_to_file within days of the due_date of the return the addition_to_tax under sec_6651 will not be less than the lesser_of dollar_figure or percent of the amount_required_to_be_shown_as_tax on the return the addition_to_tax for failure_to_file a return timely will be imposed if a return is not timely filed unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect sec_6651 petitioners' federal_income_tax return was due on date sec_6072 sec_1_6072-1 income_tax regs petitioners filed their federal_income_tax return on date petitioners have not offered any evidence to show that the delay was due to reasonable_cause we therefore sustain respondent's determination that petitioners are liable for a dollar_figure addition_to_tax under sec_6651 to reflect the foregoing decision will be entered under rule
